Citation Nr: 0208768	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  00-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a brain tumor (glioma), 
claimed as due to either Agent Orange exposure or as 
secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel






INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971, with service in the Republic of Vietnam. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating action of 
the RO that denied the veteran's claim of service connection 
for a brain tumor.  The veteran submitted a notice of 
disagreement in March 2000 and a statement of the case was 
issued in April 2000.  The veteran timely perfected an appeal 
to the Board with his September 2000 submission of a 
substantive appeal.  

In June 2001, the Board remanded the issue on appeal to the 
RO for additional development and adjudication.  After 
completing the requested development to the extent possible, 
the RO continued the denial of the claim; hence, the case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The competent and probative evidence of record does not 
support the veteran's assertion of a medical relationship 
between his brain tumor (glioma) and either his presumed in-
service Agent Orange exposure, or his service-connected 
malaria.  




CONCLUSION OF LAW

The criteria for service connection for the veteran's brain 
tumor (glioma), either on the basis of Agent Orange exposure, 
or as secondary to service-connected malaria, are not met.  
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Board in the June 2001 remand, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

In May 2002, the veteran's representative argued that the 
July 2001 correspondence from the RO did not fully advise the 
veteran of the VCAA and its application to his case.  The 
Board disagrees.  Through the April 2000 statement of the 
case, July 2000 and November 2001 supplemental statements of 
the case, the June 2001 Board remand, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has arranged for 
the veteran to undergo a VA examination in connection with 
the claim, most recently at the request of the Board.  The 
Board finds that the RO complied with the remand order.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes 
that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, in a July 2001 letter, the RO notified 
the veteran and his representative of the specific evidence 
that had already been reviewed in connection with his claim 
and informed him of additional evidence he may wish to 
submit.  To date, there has been no response from the veteran 
or his representative. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The veteran submitted his claim for service connection in 
December 1999.  In a statement to his representative that was 
forwarded to the RO, the veteran reported that he had 
recently been diagnosed with a cancerous brain tumor.  He 
contended that his brain tumor is either the result of 
herbicide exposure (specifically, Agent Orange) or is related 
to a malarial infection (for which service connection was 
granted in April 1972).  The veteran noted that his treating 
physician reviewed his past history and informed him that 
malaria and chemical exposure could be contributing factors 
toward his condition.  

Service medical records are silent for any findings or 
complaints related to a brain tumor.  The report of an August 
1971 separation examination included normal clinical 
evaluations of the head and neurologic system; no pertinent 
defects or diagnoses were noted. 

In a March 2000 letter informing him of the denial of his 
claim, the RO also notified the veteran of the evidence 
necessary for the adjudication of his claim.  

Private medical reports submitted thereafter by the veteran 
detailed the diagnosis and treatment of his brain tumor.  In 
a November 1999 letter to another physician, Michael M. 
Mikhail, M.D., reported the results of an oncology 
evaluation.  In reviewing the veteran's pertinent history, 
Dr. Mikhail noted that the veteran, with no significant past 
medical history, developed a seizure disorder of sudden 
onset.  Initial diagnostic testing showed the presence of a 
brain lesion and a biopsy conducted in November 1999 revealed 
a low-grade astrocytoma.  

In a May 2000 chart entry, Dr. Mikhail noted that the veteran 
had undergone radiation therapy and one cycle of 
chemotherapy.  The veteran was told that he seemed to be in 
remission; however, additional treatment protocols were 
discussed.  

In a May 2000 letter to the veteran's representative, Dr. 
Mikhail noted that the veteran was being treated for a form 
of brain tumor and had previous exposure to Agent Orange.  
Dr. Mikhail further noted that "[t]here seems to be no clear 
association between exposure to Agent Orange and this 
particular type of cancer.  This means that there are not 
enough cases to show an association at this stage."

The Board upon the initial review of the veteran's appeal 
noted Dr. Mikhail's opinion in June 2001; however, it was 
further noted that there was no medical opinion on the 
question of a relationship, if any, between the veteran's 
service-connected malaria and his current brain tumor.  The 
case was remanded so that such an opinion could be obtained.  

Pursuant to the Board's instructions, the veteran underwent a 
VA examination in October 2001, at which time the examiner 
reviewed the entire claims file.  The examiner noted that the 
medical records included in the claims file detailed a 
diagnosis of a low-grade brain tumor or brain cancer that 
"has not bee[n] attributable to Agent Orange at this point.  
It is also not attributable or cannot be caused by cerebral 
malaria."  Following physical examination, the diagnosis was 
low-grade glioma, which the examiner noted was "unrelated to 
service connection."  The examiner further noted that 
"[t]here is no evidence to support glioma as secondary to 
Agent Orange exposure.  There is also no evidence that 
suggests that glioma comes from malaria."  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

In this case, the veteran does not allege, and the evidence 
does establish, that the veteran developed a brain tumor in 
service.  Rather, the veteran contends that his disability is 
either the result of in-service Agent Orange, or is secondary 
to service connected malaria.  The Board will separately 
address each theory of service connection below.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed).  As the 
new provision is liberalizing, it is applicable to the issues 
on appeal.  Karnas, 1 Vet. App. at 312-13.

As indicated above, the veteran maintains that he was exposed 
to Agent Orange in the Republic of Vietnam and that his 
subsequent brain tumor is due to that exposure.  As the 
veteran is shown to have served in the Republic of Vietnam 
during the Vietnam era, he is entitled to a presumption of 
exposure to herbicide agents, whether or not he has a disease 
listed at 38 C.F.R. § 3.309(e).  See the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  That notwithstanding, the condition for 
which service connection is sought, a brain tumor 
characterized as low-grade glioma, is not one of the 
conditions subject to presumptive service connection based on 
such herbicide exposure.  Therefore, the presumption of 
service connection (presumed service incurrence) based on 
Agent Orange exposure is not applicable in the instant case. 

Notwithstanding the presumptive provisions, a veteran can 
also establish service connection for residuals of exposure 
to Agent Orange by showing that a current disorder is, in 
fact, causally linked to such exposure.  See Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. 
§ 3.303.  

In this case, however, there is no competent and probative 
evidence to establish that the veteran's brain is, in fact, 
the result of Agent Orange exposure.  The veteran noted that 
his physician told him that chemical exposure could be a 
contributing factor toward his condition; however, there is 
no indication that there is any existing written opinion to 
that effect, and the veteran's assertions of what a physician 
told him does not constitute a competent medical opinion.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  In fact, 
the Board finds that the only medical evidence on the 
question of a relationship between Agent Orange exposure and 
the veteran's current disability is not supportive of the 
veteran's claim.  

In a May 2000 letter, Dr. Mikhail noted that there "seems to 
be no clear association between exposure to Agent Orange" 
and the veteran's particular form of cancer.  While Dr. 
Mikhail's note also appears to indicate that the reason there 
is no clear association is that there aren't enough cases 
documented yet, the fact remains that his statement does not 
establish a medical relationship between the veteran's brain 
tumor and his presumed exposure to Agent Orange in service.  
Moreover, in an October 2001 opinion, offered following 
examination of the veteran and review of the claims file 
concluded that the veteran's low grade glioma was "unrelated 
to service connection," and there was no evidence to support 
the veteran's claim of a relationship between the veteran's 
glioma and Agent Orange.  Significantly, the veteran has 
neither presented nor alluded to the existence of any 
contrary medical (i.e., medical evidence that, in fact, 
establishes the asserted relationship).  

The Board has considered the veteran's assertions as to the 
relationship between his presumed Agent exposure and his 
brain tumor.  However, as a layperson without the appropriate 
medical training or expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
the etiology of the claimed disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge").  
In the absence of competent evidence to support the claim, 
there is no basis for a grant of service connection based on 
presumed Agent Orange exposure. 

In the alternative, the veteran contends that his brain tumor 
is related to his service-connected malaria.  In this regard, 
the Board notes that service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in severity in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

As with the alleged connection between the veteran's presumed 
Agent Orange exposure and his brain tumor, the veteran has 
indicated that his treating physician told him that his 
malaria may have been a contributing factor to the 
development of the brain tumor.  Again, however, the Board 
notes that there is no indication whatsoever that there is 
any existing opinion to that effect, and the veteran's 
assertions of what the physician told him does not constitute 
competent medical nexus evidence.  See Robinette, 8 Vet. App. 
at 75.  Pointedly, the opinion subsequently provided by Dr. 
Mikhail was limited to the possibility of a relationship 
between the veteran's history of exposure to Agent Orange and 
the brain tumor and did not address the history of malaria.  
The Board specifically remanded the case in June 2001 in 
order to obtain an opinion on this question.  

In response to the Board's remand, the October 2001 opinion 
of the VA examiner, based on a review of the complete record 
and examination of the veteran, was that the veteran's 
currently demonstrated brain tumor was "not attributable or 
cannot be caused by cerebral malaria."  The examiner further 
noted that there was no evidence that suggests that the type 
of brain tumor suffered by the veteran comes from malaria.  
Significantly, as noted above, the veteran has neither 
presented nor alluded to the existence of any contrary 
medical evidence (i.e., medical evidence that, in fact, 
establishes the asserted relationship).  The veteran's 
private physician did not offer an opinion on this question, 
and, as noted previously, the veteran is not qualified to 
provide probative evidence as to such a relationship.  See 
Bostain, 11 Vet. App. at 127; Espiritu, 2 Vet. App. at 494-5.  
As establishing secondary service connection requires 
evidence of a relationship between a current disability and a 
service-connected disability, there is no competent and 
probative (persuasive) evidence in this case, the Board must 
conclude that the criteria for service connection for a brain 
tumor as secondary to service-connected malaria, either on 
the basis of causation or aggravation, are not met.  See 38 
C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448. 

For all the foregoing reasons, the claim for service 
connection for a brain tumor (glioma), either as due to 
presumed in-service Agent Orange exposure or as secondary to 
service-connected malaria, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

Service connection for a brain tumor (glioma), either as due 
to Agent Orange exposure or as secondary to service-connected 
malaria, is denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

